[SUB-ITEM 77O] DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. On September 17, 2014, Dreyfus Intermediate Municipal Bond Fund, Inc. (the "Fund") purchased 2,500 Second Lien Wastewater Transmission Revenue Project Bonds, Series 2014 issued by the City of Chicago (CUSIP NO. 167727UZ7) (the "Bonds") at a purchase price of $114.166 per Bond, including underwriter compensation of 0.750% per Bond. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC Drexel Hamilton, LLC Estrada Hinojosa & Company, Inc. Harvestons Securities, Inc. Loop Capital Markets, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mesirow Financial, Inc. The Northern Trust Company Piper Jaffray & Co. Podesta & Co. Samuel A. Ramirez & Co., Inc. Stifel, Nicolaus & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 3, 2014. These materials include additional information about the terms of the transaction.
